NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the Interview conducted 7 January 2022 Pursuant to guidance presented in the Advisory Action mailed 6 January 2022 which entered the amendments to the claims as presented in the Amendment after Final Rejection/AFCP request filed 22 November 2021. This application benefits from Provisional Patent Application Serial No. 62/183,068 filed 22 June 2015. The Information Disclosure Statement filed 11 January 2022 has been entered and considered. Claims 25, 33, and 39 have been cancelled. Pursuant to agreement reached during the Interview conducted 7 January 2022, claim 29 is amended by Examiner’s Amendment as presented below. Claims 21-24, 26-32, 34-38 and 40 are pending and allowed.


EXAMINER’S AMENDMENT

[3]	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Seena Rezvani (Reg. #62,974) on 7 January 2022.

NOTE: The below amendments entered by Examiner’s Amendment are based on claims as presented in Applicant’s After Final Response/Amendment filed 22 November 2021 which were entered in the Advisory Action mailed 6 January 2022. The original text of the amended limitations of claim 29 and Examiner’s Amendments to those limitations is presented below. All other pending claims (21-24, 26-32, 34-38 and 40) are allowed as presented in aforementioned After Final Response/Amendment filed 22 November 2021 (entered in the Advisory Action mailed 6 January 2022). 

The application has been amended as follows:
   



claim 29 as indicated below:

Claim 29, lines 5-6 – original text (22 November 2021)
“...registering a mobile application executing on each of the set of responding client devices to obtain passive data from at least one sensory device using a background process...”

Claim 29, lines 5-6 – as entered by Examiner’s Amendment
“...registering, by at least one computer processor, a mobile application executing on each of the set of responding client devices to obtain passive data from at least one sensory device using a background process...”

Claim 29, lines 7-9 – original text (22 November 2021)
“...receiving passive data from the set of responding client devices, wherein users of the responding client devices are not notified of the collection of passive data while passive data is being collected...”

Claim 29, lines 7-9 – as entered by Examiner’s Amendment
“...receiving, by the at least one computer processor, passive data from the set of responding client devices, wherein users of the responding client devices are not notified of the collection of passive data while passive data is being collected...”




“...applying, by the computer processor, grouping criteria to the set of social media posts to generate an aggregated group...”

Claim 29, lines 26-27 – as entered by Examiner’s Amendment
“...applying, by the at least one computer processor, grouping criteria to the set of social media posts to generate an aggregated group...”

Allowable Subject Matter

[4]	Claims 21-24, 26-32, 34-38, and 40 are allowed.


REASONS FOR ALLOWANCE

[5]	The following is an examiner's statement of reasons for allowance:

Claim 29

	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 29. The prior art of record fails to define a method comprising: “...obtaining, from...responding client devices, an intent to provide response to social media request; registering, by at least one computer processor, a mobile application executing on each of the set of responding client devices to obtain passive data from at least one sensory device using a background process;...receiving, by the at least one computer processor, passive data from the set of responding client devices... receiving, from a requesting client device, a request for one or more...posts, wherein the request: includes geo-location information...  is made by a user of the requesting client device for a current time; notifying a first subset of the responding client devices that are within a geographic area established by the geo-location information of the request...receive, in response to notifying the first subset of the client devices, a set of geographically proximate and temporally recent social media posts based on the geo-location information, wherein the social media posts are made by the responding client devices that are within the geographic area and are made after the request is made by the...requesting client device;... applying, by the at least one computer processor, grouping criteria...to generate an aggregated group, wherein: the aggregated group is a subset...applying the grouping criteria comprises: identifying, using the passively aggregated dataset and based on the request, a subset of the passive data within the geographic area and associated with the first subset of the responding devices; and selecting, based on (i) active data corresponding to each social media post and (ii) a data type of the subset of the passive data within the geographic area, the subset of the set of social media posts for inclusion in the aggregated group...”
	
The most closely applicable prior art of record is referred to in the Office Action mailed 4 March 2021 as Longo et al. (United States Patent Application Publication No. 2015/0169142). Longo et al. provides a system a method which includes functions of enabling a user to query content including social media posts based on a defined location. Longo et al. further include functionality to aggregate and deliver posts based on the defined location and further include enriching content based on demographic and other information about the posting user.  

While Longo et al. is similar to the instant application in many respects, there are clear patentable distinctions. While Longo et al. enriches and selects posts/content in aggregated form by location, Longo et al. fail to specifically initiate a passive data collection from responding devices via a mobile application and device sensors responsive to a received intent to provide posts. By extension, while Longo et al. selects geographically filtered content/posts, Longo et al. fails to proactively seek posts from a subset of defined geographically defined responding devices after or in response to a specified requests for posts in a current time period. Lastly, the filtering of Longo et al. does not apply a two stage filtering criteria which filters data based on a data type of the subset of passive/sensor-based data from responding mobile devices in addition to active data corresponding to the posts. 


Accordingly, Longo et al. fail to disclose at least “...registering, by at least one computer processor, a mobile application executing on each of the set of responding client devices to obtain passive data from at least one sensory device using a background process;...receiving, by the at least one computer processor, passive data from the set of responding client devices... receiving, from a requesting client device, a request for one or more...posts, wherein the request: includes geo-location information...  is made by a user of the requesting client device for a current time; notifying a first subset of the responding client devices that are within a geographic area established by the geo-location information of the request...receive, in response to notifying the first subset of the client devices, a set of geographically proximate and temporally recent social media posts based on the geo-location information, wherein the social media posts are made by the responding client devices that are within the geographic area and are made after the request is made by the...requesting client device;... applying, by the at least one computer processor, grouping criteria...to generate an aggregated group, wherein: the aggregated group is a subset...applying the grouping criteria comprises: identifying, using the passively aggregated dataset and based on the request, a subset of the passive data within the geographic area and associated with the first subset of the responding devices; and selecting, based on (i) active data corresponding to each social media post and (ii) a data type of the subset of the passive data within the geographic area, the subset of the set of social media posts for inclusion in the aggregated group...”, as required by claim 29.

Lastly, the inventive system remotely initiates an application/process on responders’ mobile devices to initiate a background process of passive data collection. The inventive processor subsequent executes specialized programming to group/filter communications from responding devices by identifying a subset of passively collected data specifically associated with the responding subset of devices. The specialized programing references the subset of passive data specifically associated with responding devices to include or exclude posts from each responding device based on a data type of the subset of passive data associated with the responding device. These features are necessarily rooted in computer technology, provide an improved technical means for filtering media communications, and constitute an additional technical element which integrates any judicially excepted subject matter into a practical application in consideration of Step 2A prong 2 of the 2019 PEG.  


Claims 21 and 37




Claims 22-24, 26-28, 30-32, 34-36, 38, and 40 

Claims 22-24, 26-28, 30-32, 34-36, 38, and 40 all depend from allowable claims 21, 29, or 37 and recite further limiting features. Claims 22-24, 26-28, 30-32, 34-36, 38, and 40 are allowed for reasons consistent with those identified with respect to claim 29.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion

[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683